       Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 1 of 6



 1   Alan C. Milstein
     SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.
 2   A Professional Corporation
 3   308 Harper Drive, Suite 200
     Moorestown, NJ 08057
 4   Telephone: 856-662-0700
     Facsimile: 856-488-4744
 5   E-Mail: amilstein@shermansilverstein.com
 6
     Attorneys for Plaintiffs Iris Spedale and Daniel Spedale, husband and wife
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
      Iris Spedale and Daniel Spedale, husband        Docket No. CV-17-00109-PHX-JJT
10    and wife,
                                                     PLAINTIFFS’ RESPONSE TO THE
11          Plaintiffs,                               DEFENDANT’S OBJECTION TO
12                                                      PORTIONS OF JAMES P.
            v.                                       SUTTON, M.D.’S DECLARATION
13
      Constellation Pharmaceuticals, Inc.,
14
15          Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 2 of 6



 1                                        RESPONSE
 2          Plaintiffs Iris Spedale and Daniel Spedale (collectively “Plaintiffs”), by and
 3   through the undersigned counsel, respectfully submit this response to Defendant
 4   Constellation Pharmaceuticals, Inc.’s (“Constellation”) objection to portions of James
 5   P. Sutton, M.D.’s declaration.
 6          On November 19, 2018, Constellation filed a “Motion to Exclude Opinions of
 7   Plaintiffs’ Expert Dr. Sutton” (“Motion to Exclude”) [Doc. No. 55], and a “Motion for
 8   Summary Judgment” [Doc. No. 56]. Constellation argued that Dr. Sutton has “failed to
 9   identify any findings in the pre-clinical toxicology data demonstrating that Constellation
10   failed to perform the required and appropriate pre-clinical testing, specifically
11   neurotoxicity testing.” Constellation further argued that Dr. Sutton’s reliance on the
12   article co-authored by its co-founder C. David Allis, Ph.D. (“Allis Article”) was
13   misplaced, contending that “Dr. Sutton relies exclusively on one published article
14   (coauthored by one of Constellation’s former founders) in which he suggests establishes
15   that BET inhibitors, the class of drugs in which the study drug is part of, causes brain
16   injury in mammals.” [E.g., Doc. No. 56, page 3.] Constellation contended that Dr.
17   Sutton’s opinions and testimony should be excluded.
18          Constellation attached to both its Motion to Exclude, and its Motion for Summary
19   Judgment, an Affidavit from Robert Sims, Ph.D. (“Sims Affidavit”), who is an employee
20   of Constellation. [Document Nos. 55-3, 59-8.] Constellation argued in its briefing that
21   the Sims Affidavit “confirm[s] that Sutton’s conclusions are factually inaccurate and a
22   gross misinterpretation of the findings” in the Allis Article. [E.g., Doc. No. 56, page
23   3.] The Sims Affidavit offers expert opinions on the part of Dr. Sims that were
24   indisputably not disclosed to the Plaintiffs during the period for expert disclosures.
25   Indeed, within the Sims Affidavit, Dr. Sims purports to, for the first time, “clarify the
26   findings of the Article and to correct any misinterpretations that Dr. Sutton has of the
27   Article and any factually inaccurate statements made about the findings in the Article.”
28   [E.g., Doc. No. 55-3, ¶ 7.] The Sims Affidavit is dated November 19, 2018, the filing

                                                -1-
       Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 3 of 6



 1   date of Constellation’s Motion to Exclude, and Motion for Summary Judgment. [E.g.,
 2   Doc. No. 59-8.]
 3             The Plaintiffs had every right to vigorously respond. To this end, they obtained
 4   a detailed declaration from their own expert Dr. Sutton (“Sutton Declaration”), and they
 5   attached the Sutton Declaration to their opposition to Constellation’s Motion to Exclude,
 6   and their opposition to Constellation’s Motion for Summary Judgment. [E.g., Doc. No.
 7   64-7.].
 8             In its reply papers in further support of its Motion to Exclude, and its Motion for
 9   Summary Judgment, Constellation baselessly objects to portions of Dr. Sutton’s
10   declaration (namely ¶¶ 13, 15, 16-25, 36-38, 41, 43, 49, 50-52, 57, 61-72, 75-91, 95-96,
11   and 99-100), on the grounds that said portions constitute an impermissible enlargement
12   of prior expert disclosures. In reality, as Dr. Sutton states, he submitted his declaration
13   “in order to address Constellation’s inaccurate contentions regarding [his] expert
14   opinions in this matter, and [his] reference to” the Allis Article. [Doc. No. 64-7, ¶ 3.]
15      • Paragraphs 5-6 of the Sutton Declaration, which are unchallenged by
16             Constellation, directly respond to the assertions within ¶ 5 of the Sims Affidavit.
17      • Paragraphs 7-8 of the Sutton Declaration, which are unchallenged by
18             Constellation, directly respond to the assertions within ¶ 6 of the Sims Affidavit.
19      • Paragraphs 9-13 of the Sutton Declaration, most of which are unchallenged by
20             Constellation, directly respond to the assertions within ¶ 8 of the Sims Affidavit
21             that the purpose of the Allis Article and the testing “was to evaluate potential
22             effects of a chromatin regulator, BRD4, on gene expression and any downstream
23             biological responses in a neuronal setting in neuronal cells and animal behavior
24             experiments.”
25      • Paragraphs 14-25 of the Sutton Declaration directly respond to the assertions
26             within ¶ 10 of the Sims Affidavit that, based upon Dr. Sims’ experience, “it
27             cannot be assumed that two chemically distinct BET bromodomain inhibitors
28             have the same pharmacokinetic properties, blood brain barrier penetration, and

                                                   -2-
     Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 4 of 6



 1      pharmacologic     effects   without     direct   and   comparative   experimental
 2      determination.”
 3   • Paragraphs 26-32 of the Sutton Declaration, which are unchallenged by
 4      Constellation, directly respond to the assertions within ¶ 11 of the Sims
 5      Affidavit.
 6   • Paragraphs 33-38 of the Sutton Declaration, some of which are unchallenged by
 7      Constellation, directly respond to the assertions within the first portion of ¶ 12
 8      of the Sims Affidavit that “[t]here were no major changes in short-term memory,
 9      movement, learning ability or anxiety.” Contrary to Constellation’s argument,
10      Dr. Sutton had every right to respond to what Dr. Sims asserted.
11   • Paragraphs 39-52, many of which are unchallenged by Constellation, directly
12      respond to the assertions within the second portion of ¶ 12 of the Sims Affidavit
13      that “the neurological and psychological characteristics of the mice were
14      considered to be normal and unaffected by the BET inhibitor.” Contrary to
15      Constellation’s argument, Dr. Sutton had every right to respond to what Dr. Sims
16      asserted.
17   • Paragraphs 53-57, most of which are unchallenged by Constellation, directly
18      respond to the assertions within ¶ 13 of the Sims Affidavit that “[t]here were no
19      findings that the mice suffered brain cell death or change in the brain’s neuronal
20      structure.” Contrary to Constellation’s argument, Dr. Sutton had every right to
21      respond to what Dr. Sims asserted.
22   • Paragraphs 58-59, both of which are unchallenged by Constellation, directly
23      respond to the assertions within ¶ 15 of the Sims Affidavit.
24   • Paragraphs 60-72 directly respond to the assertions within ¶ 16 of the Sims
25      Affidavit that “the brain and central nervous system was tested during 6
26      independent general toxicology studies and no findings of neurological or
27      psychological issues were found.” Contrary to Constellation’s argument, Dr.
28      Sutton had every right to respond to what Dr. Sims asserted.

                                              -3-
       Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 5 of 6



 1      • Paragraphs 73-91 directly respond to the assertions within ¶ 17 of the Sims
 2          Affidavit that Dr. Sims is “aware of no FDA regulation or guideline that requires
 3          specific neurotoxicity testing for BET inhibitors due to concern of the inhibitor
 4          causing neurological and/or psychological issues.” Contrary to Constellation’s
 5          argument, Dr. Sutton had every right to respond to what Dr. Sims asserted.
 6      • Paragraphs 92-100 directly respond to the assertions within the first portion of ¶
 7          18 of the Sims Affidavit that Dr. Allis “never mentioned the findings of the
 8          research with respect to the work we were undertaking at Constellation, nor
 9          would I expect him to do so.” Contrary to Constellation’s argument, Dr. Sutton
10          had every right to respond to what Dr. Sims asserted.
11      • Finally, ¶¶ 101-102, which are unchallenged by Constellation, directly respond
12          to the assertions within the second portion of ¶ 18 of the Sims Affidavit.
13          Thus, the Sutton Declaration responds to the opinions within the Sims Affidavit,
14   first disclosed on November 19, 2018, on a paragraph-by-paragraph basis. Surely
15   Constellation cannot contend that Dr. Sims should be allowed to give new expert
16   opinions in support of summary judgment and a Daubert motion, and those opinions
17   cannot be challenged by way of a responsive declaration.          Moreover, the Sutton
18   Declaration is completely consistent with Dr. Sutton’s prior expert disclosures, and at
19   most, in certain instances, in direct response to Dr. Sims’ assertions, provides further
20   support for Dr. Sutton’s prior contentions. If any party has submitted “new expert
21   opinions at the summary judgment and Daubert stage,” it is Constellation. And even if
22   the challenged opinions within the Sutton Declaration are new, which they are not, the
23   disclosure of those opinions at the summary judgment/Daubert stage is “substantially
24   justified or harmless”1 in light of the Sims Affidavit.
25                                        CONCLUSION
26          For the foregoing reasons, the objection should be overruled.
27
28          1   See Federal Rule of Civil Procedure 37(c)(1).
                                                -4-
       Case 2:17-cv-00109-JJT Document 72 Filed 01/16/19 Page 6 of 6



 1   Dated: Wednesday, January 16, 2018   Respectfully submitted,
 2                                        SHERMAN, SILVERSTEIN, KOHL,
                                          ROSE & PODOLSKY, P.A.
 3
 4                                  By:   /s/ Alan C. Milstein
                                          Alan C. Milstein
 5                                        308 Harper Drive, Suite 200
                                          Moorestown, NJ 08057
 6                                        Telephone: 856-662-0700
 7                                        Facsimile: 856-488-4744
                                          E-Mail: amilstein@shermansilverstein.com
 8
                                          Attorneys for the Plaintiffs
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -5-
